                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                           NORTHERN DIVISION



THE CITY OF ANNAPOLIS, MARYLAND,       )
                                       )
                Plaintiff,             )
                                       )   Case No. 1:19-cv-01162-GLR
     v.                                )
                                       )   Action Filed: February 26, 2019
PURDUE PHARMA L.P.; PURDUE PHARMA      )   Action Served: March 20, 2019
INC.; THE PURDUE FREDERICK COMPANY;    )
TEVA PHARMACEUTICALS USA, INC.;        )
                                       )
CEPHALON, INC.; JOHNSON & JOHNSON;
                                       )
JANSSEN PHARMACEUTICALS, INC.;         )
ORTHO-MCNEIL-JANSSEN                   )
PHARMACEUTICALS, INC. n/k/a JANSSEN    )
PHARMACEUTICALS, INC.; JANSSEN         )
PHARMACEUTICA, INC. n/k/a JANSSEN      )
PHARMACEUTICALS, INC.; ENDO HEALTH     )
SOLUTIONS INC.; ENDO                   )
PHARMACEUTICALS INC.; INSYS            )
TERAPEUTICS, INC.; CARDINAL HEALTH,    )
INC.; MCKESSON CORPORATION;            )
                                       )
AMERISOURCEBERGEN DRUG
                                       )
CORPORATION; WILLIAM THAM, M.D.;       )
PHYSICAL MEDICINE AND PAIN             )
MANAGEMENT ASSOCIATES, P.C.; KOFI      )
SHAW-TAYLOR; HAPPINESS AGUZIE;         )
TORMARCO HARRIS; MINNIE NDEM;          )
STARLIFE WELLNESS CENTER LLC;          )
LAWRENCE VIDAVER, M.D.; and            )
MARYLAND HEALING WATERS, LLC f/k/a     )
MARYLAND HEALING WATERS LLC,           )
                                       )
                Defendants.            )
                                       )



                REMOVING DEFENDANTS’ STATEMENT IN
          RESPONSE TO STANDING ORDER CONCERNING REMOVAL
        The Removing Defendants 1 submit this Statement in response to the Court’s April 22, 2019

Standing Order Concerning Removal (Doc. 5) in which the Court requested certain information

related to five subjects. For ease of reference, those five subjects are repeated below, with

responses provided to each.

    1. The dates(s) on which each defendant was served with a copy of the summons and
       complaint.

        Defendants Endo Pharmaceuticals Inc. and Endo Health Solutions Inc. received the

summons and complaint through service on March 20, 2019.

        Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick Company

Inc. received the summons and complaint through service on March 20, 2019.

        Defendants Teva Pharmaceuticals USA, Inc. and Cephalon, Inc. received the summons and

complaint through service on March 20, 2019.

        Defendants Johnson & Johnson; Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. n/k/a

Janssen Pharmaceuticals, Inc. received the summons and complaint through service on March 20,

2019.

        Defendant Insys Therapeutics, Inc. received the summons and complaint through service on

March 20, 2019.

        Defendant McKesson Corporation received the summons and complaint through service on

March 29, 2019.


1
 The Removing Defendants are those Defendants that removed the action (Endo Pharmaceuticals
Inc. and Endo Health Solutions Inc.), and those that consented to the Notice of Removal: Purdue
Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company Inc.; Teva Pharmaceuticals
USA, Inc.; Cephalon, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-
Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc.
n/k/a Janssen Pharmaceuticals, Inc.; Insys Therapeutics, Inc.; McKesson Corporation; Cardinal
Health, Inc.; and AmerisourceBergen Drug Corporation.


                                                2
       Defendant Cardinal Health, Inc. received the summons and complaint through service on

March 29, 2019.

       Defendant AmerisourceBergen Drug Corporation received the summons and complaint

through service on March 29, 2019.

    2. In actions predicated on diversity of citizenship, an indication of whether any
       defendants who have been served are citizens of Maryland, and, for any entity that is
       not a corporation, the citizenship of all members.

       According to documents on file in the state court action prior to removal, the following

Dealer Defendants 2—the only Defendants who may be citizens of Maryland—were served prior

to removal: Happiness Aguzie; Tormarco Harris; Maryland Healing Waters LLC; and Kofi Shaw-

Taylor. Additionally, Dealer Defendants Lawrence Vidaver, M.D.; William Tham, M.D.; and

Physical Medicine and Pain Management Associates, P.C. appeared in the state court action prior

to removal, indicating that they may have been served.

       Of the Removing Defendants, Purdue Pharma L.P. is the only entity that is not a

corporation. It is not a citizen of Maryland. Purdue Pharma L.P.’s partners are Purdue Pharma

Inc., a citizen of New York and Connecticut, and Purdue Holdings L.P. Purdue Holdings L.P.’s

partners are Purdue Pharma Inc., a citizen of New York and Connecticut; PLP Associates Holdings

Inc., a citizen of New York and Connecticut; and PLP Associates Holdings L.P. PLP Associates

Holdings L.P.’s partners are PLP Associates Holdings Inc., a citizen of New York and

Connecticut; and BR Holdings Associates L.P. BR Holdings Associates L.P.’s partners are BR

Holdings Associates Inc., a citizen of New York and Connecticut; Beacon Company; and Rosebay

Medical Company L.P. Beacon Company’s partners are Stanhope Gate Corp., a citizen of the


2
 As set forth in the Notice of Removal (Doc. 1), the Dealer Defendants are: William Tham, M.D.;
Physical Medicine and Pain Management Associates, P.C.; Kofi Shaw-Taylor; Happiness Aguzie;
Tormarco Harris; Minnie Ndem; Starlife Wellness Center LLC; Lawrence Vidaver, M.D.; and
Maryland Healing Waters, LLC f/k/a Maryland Healing Waters LLC.


                                               3
British Virgin Islands and Jersey, Channel Islands; and Heatheridge Trust Company Limited, a

citizen of Jersey, Channel Islands. Rosebay Medical Company L.P.’s partners are Rosebay

Medical Company, Inc., a citizen of Delaware and Connecticut; R. Sackler, a citizen of Florida;

and J. Sackler, a citizen of Connecticut.

   3. If removal takes place more than thirty (30) days after any defendant was first served
      with a copy of the summons and complaint, the reasons why removal has taken place
      at this time and the date on which the defendant(s) was (were) first served with a
      paper identifying the basis for such removal.

       Defendants Endo Pharmaceuticals Inc. and Endo Health Solutions Inc. timely filed the

Notice of Removal on April 19, 2019. Endo Pharmaceuticals Inc. and Endo Health Solutions Inc.

received the summons and complaint through service on March 20, 2019. The Notice of Removal

was timely filed. See 28 U.S.C. § 1446(b)(1); Murphy Brothers, Inc. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 347-48 (1999).

   4. In actions removed to this court predicated on diversity jurisdiction in which the
      action in state court was commenced more than one year before the date of removal,
      the reasons why this action should not be summarily remanded to state court.

       This does not apply, as this action was removed less than one year from commencement.

   5. Identification of any defendant who was served in the state court action prior to the
      time of removal who did not formally join in the notice of removal and the reasons
      why such defendant did not join.

       As explained above, according to documents on file in the state court action prior to

removal, the following Dealer Defendants were served prior to removal: Happiness Aguzie;

Tormarco Harris; Maryland Healing Waters LLC; and Kofi Shaw-Taylor. Additionally, Dealer

Defendants Lawrence Vidaver, M.D.; William Tham, M.D.; and Physical Medicine and Pain

Management Associates, P.C. appeared in the state court action prior to removal, indicating that

they may have been served. Regardless whether any Dealer Defendants have been served, as set

forth in detail in the Notice of Removal (Doc. 1), the Dealer Defendants are not properly joined in



                                                4
this action because they are fraudulently joined, severable under Federal Rule of Civil Procedure

21, and fraudulently misjoined. Their citizenship is ignored for purposes of diversity jurisdiction,

and their consent to removal is not required.



DATED: May 3, 2019                              /s/ John A. Freedman
                                                John A. Freedman (D. Md. Bar No. 20276)
                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                601 Massachusetts Ave, NW
                                                Washington DC 20001-3743
                                                (202) 942-5000
                                                John.Freedman@arnoldporter.com

                                                Sean Morris*
                                                ARNOLD & PORTER KAYE SCHOLER LLP
                                                777 S. Figueroa Street
                                                44th Floor
                                                Los Angeles, CA 90017
                                                (213) 243-4000
                                                Sean.Morris@arnoldporter.com

                                                Attorneys for Defendants
                                                ENDO PHARMACEUTICALS INC. and ENDO
                                                HEALTH SOLUTIONS INC.
                                                * denotes national counsel who will seek pro hac
                                                vice admission




                                                   5
/s/ Patrick C. Smith
Patrick C. Smith (CPF #7911090006)
David J. Quigg (CPF #9912160053)
DEHAY & ELLISTON LLP
36 S. Charles Street
Suite 1400
Baltimore, MD 21201
Tel: (410) 783-7019
Fax: 410-783-7221
psmith@dehay.com
dquigg@dehay.com

Mark S. Cheffo*
Hayden A. Coleman*
DECHERT LLP
Three Bryant Park
1095 Avenue of the Americas
New York, New York 10036
Tel: (212) 698-3500
Fax: (212) 698-3599
Mark.Cheffo@dechert.com
Hayden.Coleman@dechert.com

Attorneys for Defendants PURDUE PHARMA
L.P., PURDUE PHARMA INC., and THE
PURDUE FREDERICK COMPANY INC.
* denotes national counsel who will seek pro hac
vice admission




   6
/s/ Steven A. Luxton
Steven A. Luxton (MD Bar No. 9812160173)
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004-2541
Telephone: (202) 739-3000
steven.luxton@morganlewis.com

Steven A. Reed*
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street
Philadelphia, PA 19103
(215) 963-5000
steven.reed@morganlewis.com

Brian M. Ercole*
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
brian.ercole@morganlewis.com

Attorneys for Defendants TEVA
PHARMACEUTICALS USA, INC., and
CEPHALON, INC.
* denotes national counsel who will seek pro hac
vice admission




   7
/s/ Timothy M. Hurley
Timothy M. Hurley (D. Md. Bar No. 28281)
NELSON MULLINS RILEY &
SCARBOROUGH LLP
100 S. Charles Street, 12th Floor
Baltimore, MD 21201
Telephone: (443) 392-9415
Facsimile: (443) 392-9499
tim.hurley@nelsonmullins.com

Charles C. Lifland*
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071
(213) 430-6000
clifland@omm.com

Attorneys for Defendants JOHNSON &
JOHNSON, JANSSEN PHARMACEUTICALS,
INC., ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. N/K/A JANSSEN
PHARMACEUTICALS, INC., and JANSSEN
PHARMACEUTICA, INC. N/K/A JANSSEN
PHARMACEUTICALS, INC.
* denotes national counsel who will seek pro hac
vice admission




   8
/s/ Jessica L. Farmer
Jessica L. Farmer (Bar No. 18978)
HOLLAND & KNIGHT LLP
800 17th Street NW, Suite 1100
Washington, DC 20006
Telephone: (202) 469-5222
jessica.farmer@hklaw.com

J. Matthew Donohue* (Trial Attorney)
Joseph L. Franco*
HOLLAND & KNIGHT LLP
2300 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, OR 97204
Telephone: (503) 243-2300
Facsimile: (503) 241-8014
matt.donohue@hklaw.com
joe.franco@hklaw.com

Attorneys for Defendant INSYS THERAPEUTICS,
INC.
* denotes national counsel who will seek pro hac
vice admission


/s/ Kevin B. Collins
Kevin B. Collins (D. Md. Bar No. 13131)
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street, NW
Washington, DC 20001
Telephone: (202) 662-5598
Facsimile: (202) 778-5598
kcollins@cov.com

Attorneys for Defendant MCKESSON
CORPORATION




   9
/s/ William Alden McDaniel, Jr.
William Alden McDaniel, Jr.
CPF: 8406010245
Michelle M. McGeogh
CPF: 0712120044
BALLARD SPAHR LLP
300 E. Lombard Street, 18th Fl.
Baltimore, Maryland 21202
Tel.: 410.528.5600
Fax: 410.528.5650
Mcdanielw@ballardspahr.com
Mcgeoghm@ballardspahr.com

Attorneys for Defendant CARDINAL HEALTH,
INC.


/s/ Michelle R. Mitchell, Esq.
Michelle R. Mitchell, Esq.
Wharton, Levin Ehrmantraut & Klein, PA
104 West Street
Annapolis, Maryland 21404
(410) 263-5900
(410) 280-2230 (facsimile)
mrm@wlekn.com

Attorneys for Defendant
AMERISOURCEBERGEN DRUG
CORPORATION




  10
                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies on this 3rd day of May, 2019 I directed that the

foregoing to be e-filed with this Court’s electronic filing system and thereby served via the

Court’s ECF filing system on all parties requiring electronic notification.

       The undersigned further certifies on this 3rd day of May, 2019 I directed that the

foregoing be served by first-class mail, postage prepaid to:

Attorneys for Plaintiff:
F. Joseph Gormley
Frank Paul Lozupone, III
Paul Harrison Farmer, Jr.
GROMLEY JARASHOW BOWMAN LLC
162 West Street
Annapolis, MD 21401
Tel: (410) 268-2255
Email: fjgormley@gjblawfirm.com
         pfarmer@gjblawfirm.com
         flazupone@gjblawfirm.com

Attorneys for Plaintiff THE CITY OF
ANNAPOLIS, MARYLAND




                                                11
Defendants and Attorneys for Defendants:
Patrick C. Smith                           Steven A. Luxton
David J. Quigg                             MORGAN, LEWIS & BOCKIUS LLP
DEHAY & ELLISTON LLP                       1111 Pennsylvania Avenue, NW
36 S. Charles Street, Suite 1400           Washington, DC 20004-2541
Baltimore, MD 21201                        Tel: (202) 739-3000
Tel: (410) 783-7019                        Email: steven.luxton@morganlewis.com
Email: psmith@dehay.com
                                           Steven A. Reed
         dquigg@dehay.com
                                           MORGAN, LEWIS & BOCKIUS LLP
                                           1701 Market Street
Mark S. Cheffo
                                           Philadelphia, PA 19103
Hayden A. Coleman
                                           Tel: (215) 963-5000
DECHERT LLP
                                           Email: steven.reed@morganlewis.com
Three Bryant Park
1095 Avenue of the Americas
                                           Brian M. Ercole
New York, NY 10036
                                           MORGAN, LEWIS & BOCKIUS LLP
Tel: (212) 698-3500
                                           200 S. Biscayne Blvd., Suite 5300
Email: Mark.Cheffo@dechert.com
                                           Miami, FL 33131-2339
         Hayden.Coleman@dechert.com
                                           Email: brian.ercole@morganlewis.com
Attorneys for Defendants PURDUE PHARMA
L.P., PURDUE PHARMA INC., and THE      Attorneys for Defendants TEVA
PURDUE FREDERICK COMPANY INC.          PHARMACEUTICALS USA, INC. and
                                       CEPHALON, INC.
Charles C. Lifland                         Jessica L. Farmer
O’MELVENY & MYERS LLP                      HOLLAND & KNIGHT LLP
400 S. Hope Street                         800 17th Street NW, Suite 1100
Los Angeles, CA 90071                      Washington, DC 20006
Tel: (213) 430-6000                        Tel: (202) 469-5222
Email: clifland@omm.com                    Email: jessica.farmer@hklaw.com

Attorneys for Defendants JOHNSON &         J. Matthew Donohue
JOHNSON, JANSSEN                           Joseph L. Franco
PHARMACEUTICALS, INC., ORTHO-              HOLLAND & KNIGHT LLP
MCNEIL-JANSSEN                             2300 U.S. Bancorp Tower
PHARMACEUTICALS, INC. N/K/A                111 S.W. Fifth Avenue
JANSSEN PHARMACEUTICALS, INC.,             Portland, OR 97204
and JANSSEN PHARMACEUTICA, INC.            Tel: (503) 243-2300
N/K/A JANSSEN PHARMACEUTICALS,             Email: matt.donohue@hklaw.com
INC.                                              joe.franco@hklaw.com

                                           Attorneys for Defendant
                                           INSYS THERAPEUTICS, INC.




                                              12
Michelle R. Mitchell, Esq.           William Alden McDaniel, Jr.
WHARTON, LEVIN EHRMANTRAUT           Michelle M. McGeogh
  & KLEIN, PA                        BALLARD SPAHR LLP
104 West Street
Annapolis, MD 21404                  300 E. Lombard Street, 18th Fl.
Tel: (410) 263-5900                  Baltimore, MD 21202
Email: mrm@wlekn.com                 Tel: (410) 528-5600
                                     Email: mcdanielw@ballardspahr.com
Attorney for Defendant                      mcgeoghm@ballardspahr.com
AMERISOURCEBERGEN DRUG
CORPORATION                          Attorneys for Defendant CARDINAL
                                     HEALTH, INC.

Kofi Shaw-Taylor                     Tormarco Harris
2631 Green Briar Lane                107 Louis Drive
Annapolis, MD 21401                  Annapolis, MD 21401


Minnie Ndem                          Starlife Wellness Center LLC
5937 Sandy Ridge                     c/o Tormarco Harris
Elkridge, MD 21075                   9 South Crain Highway
                                     Glen Burnie, MD 21061
James Phelan Robinson
Christopher R. Daily
BRADY, FISCHEL & DAILY LLC
721 Melvin Avenue
Annapolis, MD 21401
Tel: (410) 216-9054
Email: james@bfdlegal.com
       chris@bfdlegal.com

Attorneys for Defendants LAWRENCE
VIDAVER, M.D. and MARYLAND HEALING
WATERS, LLC f/k/a MARYLAND HEALING
WATERS LLC



Dated: May 3, 2019
                                 /s/ John A. Freedman
                                 John A. Freedman (D. Md No. 20276)
                                 ARNOLD & PORDER KAYE SCHOLER LLP
                                 601 Massachusetts Ave., NW
                                 Washington, DC 20001-3473
                                 Telephone: (202) 942-5000
                                 Email: John.Freedman@arnoldporter.com




                                         13
US 164695175v1
